Citation Nr: 0936690	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 23, 2007 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.   

In August 2009, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.


FINDING OF FACT

The competent, credible evidence shows that a claim of 
entitlement to service connection for PTSD was more likely 
than not first received by VA on March 16, 2007; there is no 
evidence that such a claim was received within one year of 
the Veteran's discharge from service, and the Veteran's PTSD 
developed prior to March 16, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
16, 2007 for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2008).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2007 and November 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  The November 2007 notice letter also informed the 
Veteran as to disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his representative, and the 
Assistant Director of the Greenville, South Carolina Veterans 
Affairs Office.  Moreover, the Veteran testified before the 
undersigned in August 2009.  As noted previously, transcript 
of that hearing is of record.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
evidence and submitting evidence.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Effective Date Legal Authority

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a).

Analysis

The Veteran contends that he should be awarded an effective 
date earlier than July 23, 2007, for the grant of service 
connection for PTSD.  In this regard, the Veteran argues that 
on March 15, 2007 he submitted a claim for entitlement to 
service connection for PTSD to the Assistant Director of the 
Greenville County Veterans Affairs Office.  As such, he 
believes the effective date for the award of service 
connection should be March 15, 2007.

In support of his claim for entitlement to an earlier 
effective date, the Veteran submitted a copy of what he 
contends is his original claim.  This document is a VA Form 
21-4138, dated March 15, 2007.  It contains a statement that 
the Veteran wishes to file a claim for service connection for 
PTSD.  Also contained on the form is a copy of the business 
card of the Assistant Director of the Greenville County 
Veterans Affairs Office.  Furthermore, there is a hand-
written note from the Assistant Director, which states that 
this claim was mailed from the Greenville, South Carolina 
County Veterans Affairs Office to the RO in Columbia, South 
Carolina on March 15, 2007.

Unfortunately, it does not appear that the abovementioned 
claim was processed at the RO in Columbia.  The service 
connection claim for PTSD that was ultimately processed and 
granted by the Columbia RO was the claim submitted on July 
23, 2007.  

The Veteran also submitted a November 2008 VBA Fast Letter 
which indicates that an August 2008 VA Office of Inspector 
General audit of Veterans Benefits Administration RO mail 
processing uncovered 36 pieces of active mail and 93 other 
original documents in shred bins.  The type of active 
documents identified during the audits included applications 
for compensation and/or pension benefits, as well as 
documents which constituted informal claims.  As a result of 
the findings, the Secretary of VA ordered an immediate 
cessation of all shredding activities in ROs, effective 
October 14, 2008.  A search of all shredded material on hand 
in field offices identified 474 documents requiring action or 
retention.  As a result, ROs were authorized to recognize a 
claimant's or representative's assertion that a claim had 
been previously submitted to VA during the 18-month window 
from April 14, 2007 to October 14, 2008.  The effective date 
was to be established as though the claim was received on the 
date asserted by the claimant.  Effective dates earlier than 
April 14, 2007, may be established based upon receipt of 
credible evidence supporting the earlier date of document 
submission.   See VBA Fast Letter 08-41 (Nov. 14, 2008).  

In considering the Veteran's claim of entitlement to an 
earlier effective date, the Board first notes that the 
Veteran does not contend, nor does the evidence show, that he 
submitted any claim for entitlement to service connection for 
PTSD within one year of his discharge from service in 
September 1975, or at any time prior to May 2007.  

After reviewing the record, the Board accepts as credible 
evidence the copy of the claim that the Veteran submitted to 
the Greenville County Veterans Affairs Office dated on March 
15, 2007.  The Board further accepts the Assistant Director's 
statement that the Veteran's claim for entitlement to PTSD 
was mailed from Greenville, South Carolina to the Columbia, 
South Carolina RO on March 15, 2007.  Given the mailing date 
and the fact that the destination city is within the same 
state, the Board finds it more likely than not that the 
Columbia RO should have received the claim on March 16, 2007.  
Therefore, March 16, 2007 is deemed the date of receipt of 
the service connection claim for effective date purposes. 

However, that does not end the inquiry.  As noted above, the 
award of service connection is either the date of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110.  In this case, a May 2007 VA treatment record notes 
that a PTSD screen was positive in June 2005.  Therefore, 
because the date of receipt of the claim (March 16, 2007) is 
later than June 2005, March 16, 2007 is the proper effective 
date for the grant of service connection for PTSD.  The claim 
is therefore granted.


ORDER

Entitlement to an earlier effective date of March 16, 2007, 
for the grant of service connection for PTSD, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


